EXHIBIT 10.2

PLEDGE AND SECURITY AGREEMENT




THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
October 7, 2015 among the parties identified as “Obligors” on the signature
pages hereto and such other parties that may become Obligors hereunder after the
date hereof (each individually an “Obligor” and collectively the “Obligors”),
and BANK OF AMERICA, N.A., in its capacity as Secured Party (the “Secured
Party”).




RECITALS




WHEREAS, pursuant to the Credit Agreement (as amended, modified, supplemented,
increased, extended, restated, refinanced and replaced from time to time, the
“Credit Agreement”) dated as of the date hereof among National Healthcare
Corporation, a Delaware corporation, the Guarantors identified therein and the
Secured Party, the Secured Party has agreed to make Loans and issue Letters of
Credit upon the terms and subject to the conditions set forth therein; and




WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Secured Party to make Loans and to issue
Letters of Credit under the Credit Agreement that the Obligors shall have
executed and delivered this Agreement to the Secured Party.




NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:




.

Definitions.




()

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement, and the following terms that are
defined in the Uniform Commercial Code in effect from time to time in the State
of Tennessee except as such terms may be used in connection with the perfection
of the Collateral and then the Uniform Commercial Code of the applicable
jurisdiction with respect to such affected Collateral (the “UCC”) shall apply:
 Adverse Claim, Financial Asset, General Intangibles, Instrument, Investment
Company Security, Investment Property, Proceeds and Securities Account.




()

In addition, the following terms shall have the following meanings:




“Collateral”: As defined in Section 2.




“Excluded Property”: As defined in Section 2.




“Subsidiary Equity” With respect to each Obligor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary that is directly owned
by such Obligor and (ii) 65% (or such greater percentage that, due to a change
in an applicable Law after the date hereof, (A) could not reasonably be expected
to cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary that is directly owned by such Obligor, including the
certificated Equity Interests of the Subsidiaries owned by such Obligor as set
forth on Schedule 1 hereto, in each case together with the certificates (or
other agreements or





--------------------------------------------------------------------------------

instruments), if any, representing such Equity Interests, and all options and
other rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:




(1)

all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and




(2)

in the event of any consolidation or merger involving the issuer thereof and in
which such issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.




.

Grant of Security Interest in the Collateral.  To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations, each Obligor hereby grants to the
Secured Party a continuing security interest in, and a right to set off against,
any and all right, title and interest of such Obligor in and to all of the
following (to the extent not constituting Excluded Property (as defined
herein)), whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Collateral”):  (a) all Subsidiary Equity in whatever form
(regardless of whether the same may constitute a Security, General Intangibles
or other form of property); (b) all books and records, regardless of form,
relating to the Subsidiary Equity; and all Proceeds of the foregoing;




provided, however, that the foregoing grant of a security interest shall be
deemed not to grant a security interest in, nor shall the security interest
granted herein attach to, any of the property described below (such property
being hereinafter referred to as “Excluded Property”):




(i)

any Collateral or contracts related thereto to the extent that, under applicable
Laws, the applicable Obligor is expressly prohibited from granting a security
interest therein or applicable Laws provide for the involuntary forfeiture of
the property in the event that a security interest is granted therein without
the consent of the appropriate Governmental Authority, or at all; provided,
however, that if such prohibition or the condition requiring such consent
relates only to the foreclosure of a security interest or the exercise of other
rights and remedies upon a default but not to the granting of a security
interest therein, then a security interest in such property shall be deemed to
be granted by this Agreement subject to the condition that the consent of such
Governmental Authority is obtained by the Secured Party prior to foreclosure or
exercising its other rights or remedies hereunder as to which such consent is
required;




(ii)

 any Collateral or contracts related thereto to the extent that the terms and
provisions of a written agreement, document or instrument creating or evidencing
such property or any rights relating thereto (including the financing thereof or
the grant of a Lien therein, in each case to the extent permitted by the Credit
Agreement) expressly prohibit the granting of a security interest therein or
condition the granting of a security interest therein on the consent of a third
party whose consent has not been obtained or would cause, or allow a third party
to cause, the forfeiture of such property upon the granting of a security
interest therein (other than to the extent that any such requirement or
restriction would be rendered ineffective pursuant to the UCC or other
applicable Law (including Debtor Relief Laws)), provided, however, that if such
prohibition or the condition requiring such consent relates only to the
foreclosure of a security interest or the exercise of other rights or remedies
upon a default, then a security interest in such property shall be deemed to be
granted by this Agreement subject to the condition that the consent of such
third party is obtained by the





2







--------------------------------------------------------------------------------

Secured Party prior to foreclosure or exercising of its other rights or remedies
hereunder as to which such consent is required;




(iii)

the Equity Interests of Premier Group Insurance Company, a Tennessee
corporation, and Premier Plus Insurance Company, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability; and




(iv)

any Equity Interests of Foreign Subsidiaries that do not constitute Subsidiary
Equity.




In the event of the termination or elimination of any prohibition or the
requirement for any consent contained in any applicable law, rule, regulation,
agreement, document or instrument to the extent sufficient to permit any
Excluded Property to become Collateral hereunder, or upon the granting of any
such consent, or waiving or terminating any requirement for such consent, a
security interest in such Excluded Property shall be automatically and
simultaneously granted hereunder in such Excluded Property, and the Excluded
Property automatically and simultaneously shall be deemed to be assigned and
pledged to the Secured Party and shall be included as Collateral hereunder.  




The Obligors and the Secured Party hereby acknowledge and agree that the
security interest created hereby in the Collateral constitutes continuing
collateral security for all of the Obligations, whether now existing or
hereafter arising.




.

Representations and Warranties.  Each Obligor hereby represents and warrants to
the Secured Party, that until such time as the Obligations have been paid in
full and the Commitments have expired or been terminated:




()

Ownership.  Each Obligor is the legal and beneficial owner of its Collateral and
has the right to pledge, sell, assign or transfer the same.  There exists no
Adverse Claim with respect to the Subsidiary Equity of such Obligor.  




()

Security Interest/Priority.  This Agreement, when executed and delivered,
creates a valid security interest in favor of the Secured Party in the
Collateral of such Obligor and, when properly perfected by filing, shall
constitute a valid and perfected, first priority security interest in such
Collateral (including all uncertificated Subsidiary Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens.  The
taking possession by the Secured Party of the certificated securities (if any)
evidencing the Subsidiary Equity and all other Instruments constituting
Collateral will perfect and establish the first priority of the Secured Party’s
security interest in all the Subsidiary Equity evidenced by such certificated
securities and such Instruments.




()

Authorization of Subsidiary Equity.  All Subsidiary Equity is duly authorized
and validly issued, is fully paid and, to the extent applicable, nonassessable
and is not subject to the preemptive rights, warrants, options or other rights
to purchase of any Person, or equityholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible, into, or that
requires the issuance and sale of, any of the Subsidiary Equity, except to the
extent expressly permitted under the Loan Documents.  




(d)

Consents; Etc.  There are no restrictions in any Organization Document governing
any Subsidiary Equity or any other document related thereto which would limit or
restrict (i) the grant of a Lien pursuant to this Agreement on such Subsidiary
Equity, (ii) the perfection of such Lien





3







--------------------------------------------------------------------------------

or (iii) the exercise of remedies in respect of such perfected Lien in the
Subsidiary Equity as contemplated by this Agreement.  Except for (i) the filing
or recording of UCC financing statements, (ii) obtaining control to perfect the
Liens created by this Agreement (to the extent required under Section 4(a)
hereof), (iii) such actions as may be required by Laws affecting the offering
and sale of securities, (iv) such actions as may be required by applicable
foreign Laws affecting the pledge of the Subsidiary Equity of Foreign
Subsidiaries and (v) consents, authorizations, filings or other actions which
have been obtained or made, no consent or authorization of, filing with, or
other act by or in respect of, any arbitrator or Governmental Authority and no
consent of any other Person (including, without limitation, any stockholder,
member or creditor of such Obligor), is required for (A) the grant by such
Obligor of the security interest in the Collateral granted hereby or for the
execution, delivery or performance of this Agreement by such Obligor, (B) the
perfection of such security interest (to the extent such security interest can
be perfected by filing under the UCC, the granting of control (to the extent
required under Section 4(a) hereof) or (C) the exercise by the Secured Party of
the rights and remedies provided for in this Agreement.




(e)

No Other Equity Interests, Instruments, Etc.  As of the Closing Date, no Obligor
owns any certificated Equity Interests in any Subsidiary that are required to be
pledged and delivered to the Secured Party hereunder other than as set forth on
Schedule 1 hereto, and all such certificated Equity Interests have been
delivered to the Secured Party.




(f)

Partnership and Limited Liability Company Interests.  Except as previously
disclosed to the Secured Party in writing, none of the Collateral consisting of
an interest in a partnership or a limited liability company (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC, (iii)
is an Investment Company Security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset.




.

Covenants. Each Obligor covenants that until such time as the Secured
Obligations have been paid in full and the Commitments have expired or been
terminated, such Obligor shall:




()

Subsidiary Equity.  Deliver to the Secured Party promptly upon the receipt
thereof by or on behalf of an Obligor, any and all certificates and instruments
constituting or evidencing Subsidiary Equity.  Prior to delivery to the Secured
Party, all such certificates constituting Subsidiary Equity shall be held in
trust by such Obligor for the benefit of the Secured Party pursuant hereto.  All
such certificates representing Subsidiary Equity shall be delivered in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 4(a) hereto.




()

Filing of Financing Statements, Notices, etc.  Each Obligor hereby authorizes
the Secured Party to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Secured Party may from time to time deem necessary or
appropriate in order to perfect and maintain the perfection of the security
interests granted hereunder in accordance with the UCC.  Each Obligor shall
execute and deliver to the Secured Party such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents) as the Secured Party may reasonably request,
and do all such other things as the Secured Party may reasonably deem necessary
or appropriate (i) to assure to the Secured Party its security interests
hereunder, including such instruments as the Secured Party may from time to time
reasonably request in order to perfect and maintain the perfection of the
security interests granted hereunder in accordance with the UCC, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Secured Party of its rights and interests hereunder.
 Furthermore, each Obligor also hereby





4







--------------------------------------------------------------------------------

irrevocably makes, constitutes and appoints the Secured Party, its nominee or
any other person whom the Secured Party may designate, as such Obligor's
attorney in fact with full power and for the limited purpose to sign in the name
of such Obligor any financing statements, or amendments and supplements to
financing statements, renewal financing statements, notices or any similar
documents which in the Secured Party’s reasonable discretion would be necessary
or appropriate in order to perfect and maintain perfection of the security
interests granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable until repayment in full of the Obligations.  Each
Obligor hereby agrees that a carbon, photographic or other reproduction of this
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Secured Party without notice thereof to such Obligor
wherever the Secured Party may in its sole discretion desire to file the same.




(b)

Books and Records.  Mark its books and records (and shall cause the issuer of
the Subsidiary Equity of such Obligor to mark its books and records) to reflect
the security interest granted pursuant to this Agreement.  




(c)

Issuance or Acquisition of Equity Interests in Partnership or Limited Liability
Company.  Not without executing and delivering, or causing to be executed and
delivered, to the Secured Party such agreements, documents and instruments as
the Secured Party may reasonably require in order to include such Equity
Interests as a part of the Collateral to the extent required by the terms of the
Loan Documents, issue or acquire any Equity Interests consisting of an interest
in a partnership or a limited liability company that (i) is dealt in or traded
on a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
Investment Company Security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset.




.

Advances.  On failure of any Obligor to perform any of the covenants and
agreements contained herein, the Secured Party may, at its sole option and in
its sole discretion, perform the same and in so doing may expend such sums as
the Secured Party may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Secured Party may make for the protection of the security
hereof or which may be compelled to make by operation of law.  All such sums and
amounts so expended shall be repayable by the Obligors on a joint and several
basis promptly upon timely notice thereof and demand therefor, shall constitute
additional Obligations and shall bear interest from the date said amounts are
expended at the Default Rate.  No such performance of any covenant or agreement
by the Secured Party on behalf of any Obligor, and no such advance or
expenditure therefor, shall relieve the Obligors of any Default or Event of
Default.  The Secured Party may make any payment hereby authorized in accordance
with any bill, statement or estimate procured from the appropriate public office
or holder of the claim to be discharged without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax assessment,
sale, forfeiture, tax lien, title or claim except to the extent such payment is
being contested in good faith by an Obligor in appropriate proceedings and
against which adequate reserves are being maintained in accordance with GAAP.




.

Remedies.




(a)

General Remedies.  Upon the occurrence of an Event of Default and during
continuation thereof, the Secured Party shall have, in addition to the rights
and remedies provided herein, in the Loan Documents, in any other documents
relating to the Obligations, or by Law (including, but not limited to, levy of
attachment, garnishment and the rights and remedies set forth in the UCC of the
jurisdiction applicable to the affected Collateral), the rights and remedies of
a secured party under the UCC (regardless of whether the





5







--------------------------------------------------------------------------------

UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral), and
further, the Secured Party may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Obligors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Obligors to assemble and make available to the
Secured Party at the expense of the Obligors any Collateral at any place and
time designated by the Secured Party that is reasonably convenient to both
parties, (iv) remove any Collateral from any such premises for the purpose of
effecting sale or other disposition thereof, or (v) without demand and without
advertisement, notice, hearing or process of law, all of which each of the
Obligors hereby waives to the fullest extent permitted by law, at any place and
time or times, sell and deliver any or all Collateral held by or for it at
public or private sale (which in the case of a private sale of Subsidiary
Equity, may be to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof), at any
exchange or broker's board or elsewhere, by one or more contracts, in one or
more parcels, for cash, upon credit or otherwise, at such prices and upon such
terms as the Secured Party deems advisable, in its sole discretion (subject to
any and all mandatory legal requirements). Each Obligor acknowledges that any
such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms that might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner and, in the case of
a sale of Subsidiary Equity, that the Secured Party shall have no obligation to
delay sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933.  Neither the Secured Party's compliance with applicable
law nor its disclaimer of warranties relating to the Collateral shall be
considered to adversely affect the commercial reasonableness of any sale.  To
the extent the rights of notice cannot be legally waived hereunder, each Obligor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Obligors in accordance with the notice provisions of Section 10.02 of the Credit
Agreement at least 10 days before the time of sale or other event giving rise to
the requirement of such notice.  The Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Each Obligor further acknowledges and
agrees that any offer to sell any Subsidiary Equity that has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities Act
of 1933), or (ii) made privately in the manner described above shall be deemed
to involve a “public sale” under the UCC, notwithstanding that such sale may not
constitute a “public offering” under the Securities Act of 1933, and the Secured
Party may, in such event, bid for the purchase of such securities.  The Secured
Party shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given.  To the extent permitted by
law, the Secured Party may be a purchaser at any such sale.  To the extent
permitted by applicable law, each of the Obligors hereby waives all of its
rights of redemption with respect to any such sale.  Subject to the provisions
of applicable law, the Secured Party may postpone or cause the postponement of
the sale of all or any portion of the Collateral by announcement at the time and
place of such sale, and such sale may, without further notice, to the extent
permitted by law, be made at the time and place to which the sale was postponed,
or the Secured Party may further postpone such sale by announcement made at such
time and place.




(b)

Access.  In addition to the rights and remedies hereunder, upon the occurrence
of an Event of Default and during the continuance thereof, the Secured Party
shall have the right to enter and remain upon the various premises of the
Obligors without cost or charge to the Secured Party, and use the same, together
with the books and records of the Obligors for the purpose of collecting and
liquidating the Collateral, or for preparing for sale and conducting the sale of
the Collateral, whether by foreclosure, auction or otherwise.  In





6







--------------------------------------------------------------------------------

addition, the Secured Party may remove Collateral, or any part thereof, from
such premises or any books or records with respect thereto, in order effectively
to collect or liquidate such Collateral.




(c)

Nonexclusive Nature of Remedies.  Failure by the Secured Party to exercise any
right, remedy or option under this Agreement, any other Loan Document, any other
document relating to the Obligations, or as provided by law, or any delay by the
Secured Party in exercising the same, shall not operate as a waiver of any such
right, remedy or option.  No waiver hereunder shall be effective unless it is in
writing, signed by the party against whom such waiver is sought to be enforced
and then only to the extent specifically stated, which in the case of the
Secured Party shall only be granted as provided herein.  To the extent permitted
by law, neither the Secured Party nor any Person acting as attorney for the
Secured Party shall be liable hereunder for any acts or omissions or for any
error of judgment or mistake of fact or law other than their gross negligence or
willful misconduct hereunder.  The rights and remedies of the Secured Party
under this Agreement shall be cumulative and not exclusive of any other right or
remedy that the Secured Party may have.




(d)

Retention of Collateral.  In addition to the rights and remedies hereunder, the
Secured Party may, in compliance with Sections 9-620 and 9-621 of the UCC or
otherwise in compliance with the requirements of applicable law of the relevant
jurisdiction, accept or retain the Collateral in satisfaction of the
Obligations.  Unless and until the Secured Party shall have provided such
notices, however, the Secured Party shall not be deemed to have retained any
Collateral in satisfaction of any Obligations for any reason.




(e)

Deficiency.  In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Secured Party is
legally entitled, the Obligors shall be jointly and severally liable for the
deficiency, together with interest thereon at the Default Rate, together with
the costs of collection and the reasonable fees, charges and disbursements of
counsel.  Any surplus remaining after the full payment and satisfaction of the
Obligations shall be returned to the Obligors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.  Notwithstanding
any provision to the contrary contained herein, in any other of the Loan
Documents or in any other documents relating to the Obligations, the obligations
of each Obligor under the Credit Agreement and the other Loan Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under Section 548 of the Bankruptcy Code
of the United States or any other applicable Debtor Relief Law (including any
comparable provisions of any applicable state Law).




.

Rights of the Secured Party.




()

Power of Attorney.  In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Secured Party and each of its
designees or agents, as attorney-in-fact of such Obligor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuance of an Event of Default:




()

to demand, collect, settle, compromise, adjust, give discharges and releases in
connection with any Collateral, all as the Secured Party may reasonably
determine;




()

to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;




()

to defend, settle or compromise any action brought in connection with any
Collateral and, in connection therewith, give such discharge or release as the
Secured Party may deem reasonably appropriate;








7







--------------------------------------------------------------------------------



(i)

sell, assign, transfer, make any agreement in respect of, or otherwise deal with
or exercise rights in respect of, any Collateral, as fully and completely as
though the Secured Party were the absolute owner thereof for all purposes;




(v)

execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Secured Party
may determine necessary in order to perfect and maintain the security interests
and liens granted in this Agreement and in order to fully consummate all of the
transactions contemplated therein;




(vi)

institute any foreclosure proceedings that the Secured Party may deem
appropriate;




(vii)

to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;




(viii)

to exchange any of the Subsidiary Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Subsidiary
Equity with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Secured Party may reasonably deem
appropriate;




(ix)

to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Subsidiary Equity into the name of
the Secured Party or into the name of any transferee to whom the Subsidiary
Equity or any part thereof may be sold pursuant to Section 7 hereof;




(x)

to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;




(xi)

to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Secured Party or as the Secured Party shall direct;




(xii)

to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Collateral; and




(xiii)

do and perform all such other acts and things as the Secured Party may
reasonably deem to be necessary, proper or convenient in connection with the
Collateral.




This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Obligations have been paid in full and the
Commitment has expired or been terminated.  The Secured Party shall be under no
duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Secured Party in
this Agreement, and shall not be liable for any failure to do so or any delay in
doing so.  The Secured Party shall not be liable for any act or omission or for
any error of judgment or any mistake of fact or law in its individual capacity
or its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct.  This power of attorney is conferred on
the Secured Party solely to protect, preserve and realize upon its security
interest in the Collateral.




()

Assignment by the Secured Party. The Secured Party may from time to time assign
the Obligations in connection with an assignment to a successor Secured Party in
accordance with the Credit





8







--------------------------------------------------------------------------------

Agreement, and such successor shall be entitled to all of the rights and
remedies of the Secured Party under this Agreement in relation thereto.




()

The Secured Party's Duty of Care.  Other than the exercise of reasonable care to
assure the safe custody of the Collateral while being held by the Secured Party
hereunder, the Secured Party shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Obligors shall be
responsible for preservation of all rights in the Collateral, and the Secured
Party shall be relieved of all responsibility for the Collateral upon
surrendering it or tendering the surrender of it to the Obligors.  The Secured
Party shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Secured Party accords its own
property, which shall be no less than the treatment employed by a reasonable and
prudent agent in the industry, it being understood that the Secured Party shall
not have responsibility for taking any necessary steps to preserve rights
against any parties with respect to any of the Collateral.  In the event of a
public or private sale of Collateral pursuant to Section 7 hereof, the Secured
Party shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Secured Party has or is deemed to
have knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.




(d)

Voting and Payment Rights in Respect of the Subsidiary Equity.




(i)

So long as no Event of Default shall exist, each Obligor may (A) exercise any
and all voting and other consensual rights pertaining to the Subsidiary Equity
of such Obligor or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement and (B) receive and retain any
and all dividends and other distributions (other than dividends and
distributions consisting of Equity Interests and other dividends and
distributions constituting Collateral that are addressed hereinabove) paid in
respect of the Subsidiary Equity to the extent they are allowed under the Credit
Agreement; and




(ii)

During the continuance of an Event of Default, (A) all rights of an Obligor to
exercise the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to clause (i)(A) above shall cease, and all such
rights shall thereupon become vested in the Secured Party, which shall then have
the sole right to exercise such voting and other consensual rights, (B) all
rights of an Obligor to receive the dividends and other distributions that it
would otherwise be authorized to receive and retain pursuant to clause (i)(B)
above shall cease, and all such rights shall thereupon be vested in the Secured
Party, which shall then have the sole right to receive and hold as Collateral
such dividends, principal and interest payments, and (C) all dividends and other
distributions that are received by an Obligor contrary to the provisions of
clause (ii)(B) above shall be received in trust for the benefit of the Secured
Party, shall be segregated from other property or funds of such Obligor, and
shall be forthwith paid over to the Secured Party as Collateral in the exact
form received, to be held by the Secured Party as Collateral and as further
collateral security for the Secured Obligations.




(e)

Releases of Collateral.  (i) If any Collateral shall be sold, transferred or
otherwise disposed of by any Obligor in a transaction permitted by the Credit
Agreement, then the Secured Party, at the request and sole expense of such
Obligor, shall promptly execute and deliver to such Obligor all releases and
other documents, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Loan Document on such
Collateral.  (ii) The Secured Party may release any of the Subsidiary Equity
from this Agreement or may substitute any of the Subsidiary Equity for other
Subsidiary Equity without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this





9







--------------------------------------------------------------------------------

Agreement as to any Subsidiary Equity not expressly released or substituted, and
this Agreement shall continue as a first priority lien on all Subsidiary Equity
not expressly released or substituted.




.

Application of Proceeds.  Upon the acceleration of the Obligations pursuant to
Section 8.02 of the Credit Agreement, any payments in respect of the Obligations
and any proceeds of the Collateral, when received by the Secured Party in cash,
will be applied in reduction of the Obligations in the order set forth in
Section 8.03 of the Credit Agreement.




.

Other Security.  To the extent that any of the Obligations are now or hereafter
secured by property other than the Collateral (including, without limitation,
real property and securities owned by an Obligor), or by a guarantee,
endorsement or property of any other Person, then the Secured Party shall have
the right to proceed against such other property, guarantee or endorsement upon
the occurrence and continuation of any Event of Default, and the Secured Party
shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Secured Party shall at any
time pursue, relinquish, subordinate, modify or take with respect thereto,
without in any way modifying or affecting any of them or the Obligations or any
of the rights of the Secured Party under this Agreement, under any other of the
Loan Documents or under any other document relating to the Obligations.




.

Continuing Agreement.  




(a)

This Agreement shall remain in full force and effect until such time as the
Obligations have been paid in full and the Commitments have expired or been
terminated, at which time this Agreement shall be automatically terminated and
the Secured Party shall, upon the request and at the expense of the Obligors,
forthwith release all of its liens and security interests hereunder and shall
deliver all UCC termination statements or other documents reasonably requested
by the Obligors evidencing such termination.




(b)

This Agreement shall continue to be effective or be automatically reinstated, as
the case may be, if at any time payment, in whole or in part, of any of the
Obligations is rescinded or must otherwise be restored or returned by the
Secured Party as a preference, fraudulent conveyance or otherwise under any
Debtor Relief Law, all as though such payment had not been made; provided that
in the event payment of all or any part of the Obligations is rescinded or must
be restored or returned, all reasonable costs and expenses (including without
limitation any reasonable legal fees and disbursements) incurred by the Secured
Party in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Obligations.




.

Joinder.  At any time after the date of this Agreement, one or more additional
Persons may become party hereto by executing and delivering to the Secured Party
a Joinder Agreement.  Immediately upon such execution and delivery of such
Joinder Agreement (and without any further action), each such additional Person
will become a party to this Agreement as an “Obligor” and have all of the rights
and obligations of an Obligor hereunder and this Agreement and the schedules
hereto shall be deemed amended by such Joinder Agreement.




.

Amendments; Waivers; Modifications, etc.  This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 10.01 of the Credit Agreement.




.

Successors in Interest.  This Agreement shall be binding upon each Obligor, its
successors and assigns and shall inure, together with the rights and remedies of
the Secured Party hereunder, to the benefit of the Secured Party and its
successors and assigns.




.

Notices.  All notices required or permitted to be given under this Agreement
shall be in conformance with Section 10.02 of the Credit Agreement.





10







--------------------------------------------------------------------------------




.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.  It shall not be necessary
in making proof of this Agreement to produce or account for more than one such
counterpart.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of an original executed counterpart of this Agreement.




.

Headings.  The headings of the sections hereof are provided for convenience only
and shall not in any way affect the meaning or construction of any provision of
this Agreement.




.

Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.  The
terms of Sections 10.15 and 10.16 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.




.

Severability.  If any provision of this Agreement is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.




.

Entirety.  This Agreement, the other Loan Documents and the other documents
relating to the Obligations represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
the Loan Documents, any other documents relating to the Obligations, or the
transactions contemplated herein and therein.




[SIGNATURE PAGES FOLLOW]





11







--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.




OBLIGORS:

NATIONAL HEALTHCARE CORPORATION, a

            Delaware corporation




By:

s/ John K. Lines

Name:

John K. Lines

Title:

Sr. VP, General Counsel, Secretary







NHC/DELAWARE, INC.,

a Delaware corporation




By:

/s/ R. Mike Ussery

Name:

R. Mike Ussery

Title:

Vice President




NHC/OP, L.P.,

a Delaware limited partnership




By:

/s/Steve F. Flatt

Name:

Steve F. Flatt

Title:

Vice President




NHC DELAWARE INVESTMENTS INC.,

a Delaware corporation




By:

/s/ Charlotte A. Swafford

Name:

Charlotte A. Swafford

Title:

VP and Treasurer




NHC HEALTHCARE/LAKE CITY, INC.,

a Florida corporation




By:

/s/ R. Mike Ussery

Name:

R. Mike Ussery

Title:

President







NHC HEALTHCARE/PENSACOLA, INC.,

a Florida corporation




By:

/s/ R. Mike Ussery

Name:

R. Mike Ussery

Title:

President





--------------------------------------------------------------------------------







CITY CENTER, L.P.,

a Tennessee limited partnership




By:

/s/ John K. Lines

Name:

John K. Lines

Title:

Secretary of the GP




NUTRITIONAL SUPPORT SERVICES, LP,

a Tennessee limited partnership




By:

/s/ Steve F. Flatt

Name:

Steve F. Flatt

Title:

Vice President of the GP




NATIONAL HEALTH REALTY, LLC

a Delaware limited liability company




By:

/s/ Steve F. Flatt

Name:

Steve F. Flatt

Title:

Vice President of the GP of Its Sole Member




CITY CORPORATION,

A Tennessee corporation




By:  /s/ John K. Lines

Name:  John K. Lines

Title:

Secretary





2







--------------------------------------------------------------------------------










Accepted and agreed to as of the date first above written.




BANK OF AMERICA, N.A., as Secured Party




By:

/s/ H. Hope Walker

Name:

H. Hope Walker

Title:

V.P.





3







--------------------------------------------------------------------------------

SCHEDULE 1




SUBSIDIARY EQUITY







Obligor




Name of Subsidiary

Number of Shares

Certificate Number

Percentage Ownership

National HealthCare Corporation

NHC Delaware Investments, Inc.

1,000

1

100%

National HealthCare Corporation

City Corporation

1,000

2

100%

National HealthCare Corporation

NHC Healthcare/Lake City, Inc.

1,000

1

100%

National HealthCare Corporation

NHC/Delaware, Inc.

1,000

1

100%

National HealthCare Corporation

NHC Healthcare/Pensacola, Inc.

1,000

1

100%











--------------------------------------------------------------------------------

EXHIBIT 4(a)




IRREVOCABLE STOCK POWER







FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to










the following equity interests of _____________________, a ____________
corporation:




No. of Shares

Certificate No.










and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such equity interests and to
take all necessary and appropriate action to effect any such transfer.  The
agent and attorney-in-fact may substitute and appoint one or more persons to act
for him.




_______________________________




By:

Name:

Title:









